DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 and 44 in the reply filed on 10/24/2022 is acknowledged.
Claims 7-18, 20, 22-24, 28 and 40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
As per claim 1, the claim calls for “improving discrimination between superficial lipid and calcium versus fibrous tissue and lipid, calcium tissues, and connective tissue”. However, there is no step about improving discrimination between superficial lipid and calcium versus fibrous tissue and lipid, calcium tissues, and connective tissue.
Claims 2-6 are rejected as being dependent upon claim 1. 

Claim Objections
Claim 1 is objected to because of the following informalities:  A typographical error is found, “aquiring” should be “acquiring”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  A typographical error is found, “appyling” should be “applying”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al (“Feldman” hereinafter, U.S. Publication No. 2016/0078309 A1).
As per claim 1, Feldman discloses a method of improving discrimination between superficial lipid and calcium versus fibrous tissue and lipid, calcium tissues, and connective tissue (paragraphs [0079]-[0083]), the method comprising: acquiring an image, wherein the image is constructed signal from a point or linear array transducer (paragraph [0007]: “an imaging device comprising an optical coherence tomography light source, where the imaging device is configured to obtain an image of a lumen via a catheter inserted into the lumen”); analyzing how the image was constructed and mathematically extracting derived data from the image (paragraph [0007]: “identify the catheter; (2) identify the lumen; (3) obtain a plurality of A-scans and B-scans of the lumen; (4) calculate distances between the catheter and the lumen for each A-scan and the overall mean distance to the catheter (Meanoverall)”). Feldman teaches “(5) calculate the average of A-scans closer to the catheter than Meanoverall (Acloser) and the average of A-scans further to the catheter than Meanoverall (Afurther); (6) normalize Acloser and Afurther by the range of values in a B-scan (maximum value−minimum value), AcloserN and AfurtherN; and (7) identify bright spots as those pixels in each A-scan that are greater than the corresponding pixels in AcloserN or AfurtherN, depending on whether the A-scan lumen is closer or further to the catheter compared to Meanoverall.” Feldman also teaches classifying the bright spots into 4 broad categories (paragraph [0096]).
However, Feldman does not explicitly teach “applying an orthogonal convolutional neural network (OCNN) to optimize consideration of the derived data”.
	Feldman and Huang are combinable because they are from the same field of endeavor, ie. Object detection/classification.
Huang teaches applying an orthogonal convolutional neural network and optimizing classification (abstract: page 4-5, 7 – orthogonal linear module possible to be applied in very deep and high dimensional convolution neural networks, optimization methods). At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the improved classification method taught by Feldman with the orthogonal convolution neural network taught by Huang to improve the accuracy in detecting and classifying the objects of interest in a medical image.
As per claim 2, Feldman teaches wherein the image is obtained using an optical coherence tomography (OCT) process (paragraph [0007]: “optical coherence tomography”).
As per claim 3, Feldman teaches wherein the derived data comprises attenuation data of an A-scan performed during the OCT process (paragraph [0007]: “A-scans”).
As per claim 4, Feldman teaches wherein the derived data comprises two-dimensional (2D) standard deviation data (paragraph [0081]: “normalized standard deviation (NSD) correlated with areas in human aortic plaque”).
As per claim 5, the combination of Feldman and Huang discloses further comprising applying the OCNN to non-derived data (Huang’s OCNN may be applied to Feldman’s polarization image data in Polarization-sensitive OCT-TPL system).
As per claim 6, Feldman teaches wherein the non-derived data comprises polarization data (paragraphs [0147]-[0148]).

Allowable Subject Matter
Claim 44 is allowed.
Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOM Y LU/Primary Examiner, Art Unit 2667